Dowling, J. (dissenting):
I dissent upon the ground that it was error to charge that there were three accomplices only—Friedman, O’Brien and Mrs. Erlichman; that it was also error for the court to hold that Joseph Erlichman was not in law an accomplice; and that it was further error to refuse the request to charge that it was for the jury to determine whether Joseph Erlichman was or was not an accomplice. In my opinion, the question of his being an accomplice was one of fact which should have been submitted to the jury.